      Case 1:19-cv-01798-DKC Document 29 Filed 12/28/20 Page 1 of 3



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MARYLAND

                                   :
ARISSA NAMMACK
                                   :

     v.                            :   Civil Action No. DKC 19-1798

                                   :
HAMPSTEAD PRE-OWNED, et al.
                                   :

                         MEMORANDUM OPINION

     Defendants Pro Am Autos LLC t/a Hampstead Pre-Owned and

Anthony Birdsong filed a motion to compel on December 3, 2020.

(ECF No. 28).    To date, Plaintiff has neither filed a response in

opposition to Defendants’ motion to compel nor has she responded

to Defendants’ requests for discovery.

     According to the motion to compel, Plaintiff failed to provide

her initial disclosures required under Federal Rule of Civil

Procedure   26(a)(1)   which   were    due   by    September   16,    2020.

Additionally, Plaintiff received Defendants’ first set of requests

for production of documents and first set of interrogatories on

October 17, 2020, via overnight delivery.            Although Defendants

made efforts to secure Plaintiff’s responses by email, Plaintiff

has not complied.

     A party is obligated to respond to written discovery requests

in a timely fashion.    Fed.R.Civ.P. 37(d) provides:

            If a party or an officer,             director, or
            managing agent of a party             or a person
       Case 1:19-cv-01798-DKC Document 29 Filed 12/28/20 Page 2 of 3



           designated under Rule 30(b)(6) or 31(a) to
           testify on behalf of a party fails (1) to
           appear before the officer who is to take the
           deposition, after being served with a proper
           notice, or (2) to serve answers or objections
           to interrogatories submitted under Rule 33,
           after proper service of the interrogatories,
           or (3) to serve a written response to a request
           for inspection submitted under Rule 34, after
           proper service of the request, the court in
           which the action is pending on motion may make
           such orders in regard to the failure as are
           just, and among others it may take any action
           authorized under subparagraphs (A), (B), and
           (C) of subdivision (b)(2) of this rule.

The possible sanctions include:

           (A) An order that the matters regarding which
           the order was made or any other designated
           facts shall be taken to be established for the
           purposes of the action in accordance with the
           claim of the party obtaining the order;

           (B) An order refusing to allow the disobedient
           party to support or oppose designated claims
           or defenses, or prohibiting that party from
           introducing designated matters in evidence;

           (C) An order striking out pleadings or parts
           thereof, or staying further proceedings until
           the order is obeyed, or dismissing the action
           or proceeding or any part thereof, or
           rendering a judgment by default against the
           disobedient party[.]

The drastic sanction of dismissal may not be imposed except in the

most   compelling   circumstances.        In   determining    the      proper

sanction, a district court applies a four-factor test:



                                    2
      Case 1:19-cv-01798-DKC Document 29 Filed 12/28/20 Page 3 of 3



           (1) whether the noncomplying party acted in
           bad faith; (2) the amount of prejudice his
           noncompliance caused his adversary, which
           necessarily includes an inquiry into the
           materiality of the evidence he failed to
           produce; (3) the need for deterrence of the
           particular sort of noncompliance; and (4) the
           effectiveness of less drastic sanctions.

           Such an evaluation will insure that only the
           most   flagrant  case,   where   the   party’s
           noncompliance represents bad faith and callous
           disregard for the authority of the district
           court and the Rules, will result in the
           extreme sanction of dismissal or judgment by
           default.   In such cases, not only does the
           noncomplying party jeopardize his or her
           adversary’s case by such indifference, but to
           ignore such bold challenges to the district
           court’s power would encourage other litigants
           to flirt with similar misconduct.

Mutual Federal Sav. and Loan Ass’n v. Richards & Associates, Inc.,

872 F.2d 88, 92 (4th Cir. 1989) (internal citations omitted).

Plaintiff is reminded that a party is obligated to respond to all

discovery requests in a timely fashion and she will be ordered to

provide full and complete responses by January 15, 2021.              She is

further   specifically   warned   that    failure   to   participate      in

discovery can result in dismissal.



                                                   /s/
                                         DEBORAH K. CHASANOW
                                         United States District Judge



                                   3
